Citation Nr: 0833101	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  06-13 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to April 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of this hearing is associated with the veteran's 
claims folder.


FINDING OF FACT

The veteran has PTSD due to her military service.


CONCLUSION OF LAW

The veteran's PTSD was incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

As the veteran's claimed stressors do not involve being 
engaged in combat with the enemy, her lay testimony alone is 
not enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  To that end, 
the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-96; Cohen, 10 Vet. App. at 
142.

Some the veteran's claimed stressors allege trauma of a 
sexual nature, so the Board notes that in Patton v. West, 12 
Vet. App. 272, 278 (1999), the Court specified that there are 
special evidentiary procedures for PTSD claims based on 
personal assault. VA ADJUDICATION MANUAL M21-1MR, Part IV, 
subpart ii.1.D.17. Because personal trauma is an extremely 
personal and sensitive issue, many incidents of personal 
trauma are not officially reported, and the victims of this 
type of in-service trauma may find it difficult to produce 
evidence to support the occurrence of the stressor.  It is 
often necessary to seek alternative evidence.  Id.

With respect to a claim of entitlement to service connection 
for PTSD based on an alleged personal assault, 38 C.F.R. § 
3.304(f) (3) was amended in March 2002.  It thus provides 
that if a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f) (3).


History and Analysis

The veteran asserts that she has PTSD due to a number of 
events that occurred in service.  She contends that she was 
sexually harassed and groped, punished and reprimanded as a 
whistleblower, given barbiturates during her pregnancy 
without her consent that put her child at risk, not provided 
legal help during a child custody battle and refused family 
leave.  

The veteran's service treatment records reflect that on her 
March 2000 separation examination report of medical history, 
the veteran noted nervous trouble that she indicated was 
stress induced.  A March 2000 Winn Army Community Hospital 
treatment record notes that the veteran was waiting for 
discharge.  According to the record, the veteran reported she 
was depressed because she couldn't be home to be with her 
ailing mother.  The assessment in the record was adjustment 
disorder and depressed mood.  A prescription for Ambien, a 
prescription sleep aid, is noted.  

A review of the veteran's service personnel records are 
devoid of any instance of behavioral change or that the 
veteran complained of improper treatment.  

Private medical records from August 2001 to January 2002 at 
Winn Army Community Hospital at Fort Stewart, Georgia show 
that the veteran was treated for mental health issues.  An 
August 2001 treatment record noted that the veteran was 
suffering from symptoms of anxiety and depression.  In 
September 2001, a record notes that the veteran reported the 
onset of depression in 1996, although worse since November 
1999, with her husband's infidelity.  She was diagnosed with 
depressive disorder, not otherwise specified and a 
provisional diagnosis of borderline personality.  An October 
2001 treatment record again shows a diagnosis of depressive 
disorder, not otherwise specified and a provisional diagnosis 
of borderline personality.  In November 2001 through January 
2002, the treatment records note that the veteran was 
diagnosed with depressive disorder, not otherwise specified, 
rule out borderline personality. 

A January 2002 medications list record from Winn Army 
Community Hospital contains a list of medications the veteran 
received from 1998 through 2002.  One of the medications is 
listed as secobarbital, which was filled in December 1998, 
during a period when the veteran was pregnant.  

January 2004 private treatment reports from Dr. R.B. note 
that the doctor had met with the veteran on a number of 
occasions for the purpose of counseling and diagnosis.  The 
doctor discussed that the veteran had been humiliated 
repeatedly by her male counterparts and supervisors, 
stripping away the veteran's goals, expectations and values.  
The doctor related a number of the veteran's symptoms, 
including hypervigilance, sleep disorder, exaggerated startle 
response, detachment, nightmares and recurrent and intrusive, 
distressing recollections of events, among other things.  The 
examiner found that the veteran had marked impairment of 
social, occupational and other important areas of life, due 
to her military experiences.  He diagnosed the veteran with 
PTSD, severe depression and acute stress disorder.

A January 2004 statement from the veteran's now ex-husband 
reported that the veteran began suffering difficulties and 
strains before she left service.  He recounted the veteran's 
bouts with depression and anxiety and indicated that the 
veteran seemed like she was on an emotional roller coaster, 
he never knew what would set her off.  The veteran's husband 
indicated she would show anger, depression, paranoia, as well 
as happiness and glee.  All of this affected their 
relationship.  The veteran's husband stated that although he 
isn't a professional, he felt that the stress the military 
put on the veteran adversely affected her.

A September 2005 treatment report from D.K. noted that she 
had met with the veteran on three occasions for counseling.  
The examiner noted that the veteran reported she was 
repeatedly harassed and groped by male members of her units.  
In addition, the veteran contended she had been punished for 
trying to follow rules and regulations and threatening to be 
a whistleblower.  The examiner diagnosed the veteran with 
general anxiety disorder, rule out PTSD and rule out bipolar 
disorder.  The examiner also indicated that because of the 
brevity of interaction with the veteran, she strongly 
recommended that testing be done regarding her rule out 
diagnoses, as she could not ascertain with certainty as to 
those diagnoses.  

A VA examination report in December 2005 noted that the 
examiner had reviewed the veteran's claims file and mental 
health history.  During the examination the veteran reported 
that ever since release from active duty she has had a high 
level of anxiety, as well as depression and a labile mood.  
She panics easily in crowds and does not feel like getting 
out of bed some days.  Treatment for her problems included 
medication, but she continued to experience labile mood 
associated with agitation, depression and extreme social 
withdrawal.  The veteran described often being physically 
groped by her male counterparts, as well as being harassed 
and punished unfairly.  She felt helpless and victimized by 
these conditions and became depressed with intrusive thoughts 
and dreams of these episodes.  The veteran claimed to have 
not received any help or talked to anyone about specific 
events, but sought help for depression, anxiety and labile 
mood.  The examiner diagnosed the veteran with PTSD and 
borderline character traits.  He indicated that the her 
"stressor code" is moderate manifested by a history of 
severe stress while in her role as a military policewoman 
responding to victims of physical and sexual assault, as well 
as a history of perceived sexual harassment perpetrated by 
her co-workers with apparent threats by them against her 
physical and emotional well-being.  

During the veteran's May 2008 hearing before the undersigned, 
she testified that when she was a canine handler during 
service, she began asking questions about regulations that 
soldiers weren't following.  She indicated others weren't 
following proper procedures regarding explosives and that she 
was moved to different positions and units for asking 
questions and reporting these violations of regulations.  The 
veteran also testified that when her husband's mother wanted 
to take custody of their son that the military wouldn't 
provide a letter showing that lots of other military parents 
care for their children.  The veteran contends the court in 
Pennsylvania took away her child because the military 
wouldn't help her with this custody issue.  The veteran also 
relayed a complaint where a fellow soldier filed a complaint 
that she was prejudiced, after a conversation with that 
fellow soldier.  She denied saying anything inappropriate at 
the time.  The also relayed an experience where she was 
reprimanded for not showing up for duty when the schedule had 
not reflected she should be on duty at that time.  The 
veteran intimated that this was harassment and retaliation 
against her because she was a woman.  The veteran also 
testified that she didn't always know what medications she 
was on, like when she was given secobarbital during service 
when she was pregnant, she just took what they told her to 
take.  

The Board finds that there is a current diagnosis of PTSD and 
medical evidence of a link between the current symptomatology 
and the claimed in-service stressor.  Specifically, such 
diagnosis and link is confirmed in the January 2004 private 
treatment report and the December 2005 VA examination report.  
The third element of service connection for PTSD requires 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. § 3.304(f).  

In this regard, the Board notes that the veteran's claimed 
stressors are not related to combat.  The record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressors.  
See West, supra.  A medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  

The Board has considered the places, types and circumstances 
of the veteran's service as documented by her personnel and 
service medical records, as well as all pertinent medical and 
lay evidence in the adjudication of this appeal.  The Board 
has also considered the evidence in view of 38 C.F.R. § 
3.304(f)(3) and the relevant provisions of VA's Adjudication 
Manual.   The veteran has asserted that her treatment for 
depression and anxiety in service and her post-service 
erratic behavior and treatment for mental health issues are 
indicative of adverse changes in her behavior as a result of 
her mental duress from the stressors she claimed to have 
suffered during service, including sexual harassment, groping 
and retaliation.  A careful review of the record reveals 
there is no evidence in the veteran's personnel file that 
reflects any physical assault, sexual harassment or 
retaliation against her for reporting a failure to follow 
procedures.  There is no indication that the veteran 
underwent a change of behavior subsequent to her alleged 
stressors in her personnel records.  

However, the Board finds both the service treatment records 
documenting stress, anxiety, depression and adjustment order 
and the statements the veteran made in September 2001 to the 
Winn Army Community Hospital mental health personnel 
regarding a 1996 onset of depression to be significant to the 
veteran's current claim.  These treatment records are highly 
probative, as they were generated with the specific purpose 
of diagnosis and treatment, which enjoys a recognized high 
probative value in the law.  Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd 
Ed. (1987), pp. 245-46 (many state jurisdictions, including 
the federal judiciary and Federal Rule 803(4), expand the 
hearsay exception for physical conditions to include 
statements of past physical condition on the rational that 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant 
has a strong motive to tell the truth in order to receive 
proper care).  

While there is evidence both for and against the verification 
of the veteran's in-service stressors, taking into account 
the nervous trouble, adjustment disorder and depressed mood 
the veteran reported in her service treatment records, along 
with the record that she was prescribed a barbiturate at 
least once during a pregnancy in service, the treatment 
records documenting her mental state not long after service 
(including tracing back depression to 1996, during service), 
along with a statement from her ex-husband talking about her 
behavioral changes due to her experiences in service, it is 
clear that the corrobative evidence regarding the veteran's 
in-service stressors is at least in equipoise.  When there is 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the 
Board determines that, giving the veteran the benefit of the 
doubt, at least some of the veteran's claimed stressors are 
corroborated by the evidence of record.

The Board finds that there is (1) a current diagnosis of 
PTSD, (2) medical evidence of a link between the current 
symptomatology and the claimed in-service stressors and (3) 
credible supporting evidence that some of the claimed in-
service stressors actually occurred.  Accordingly, service 
connection for PTSD is granted.  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  

ORDER

Service connection for PTSD is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


